Title: To John Adams from Benjamin Rush, 8 August 1812
From: Rush, Benjamin
To: Adams, John



My dear friend,
Philadelphia Augst: 8th: 1812.

The paternal farm which I visited on the 11th: of last month, lies two miles further from Philadelphia than the honorable Cottage where you once did me and my brother the honor to take a family dinner with my dear and Venerable mother. She purchased and retired to it After She gave up business in Philadelphia. I had seen my native place but once since I was Six years old, and that but for a few minutes on a Winter’s day five & thirty years ago, a time when War & news & politicks occupied my mind so entirely as to exclude all moral and domestic reflections. The impressions made by my visit to that beloved and venerated spot have not passed out of my mind. I hope to revisit it, and shall continue try by every honest effort to try go to purchase it from its present Owner. Many Anecdotes of the American progenitor of our family have been revived in  my memory by association since the day I stood upon his dust. I shall mention two of them which will give you an insight into his Character. In one of his reconnoitering excursions during Cromwells Wars he came to a farm house where he was kindly received, and waited upon by a pretty young girl of 17 years of age. The whole family were Roundheads. When he left the house, he thanked the family for their civilities to him, and to to particularly the young woman who had been so attentive to him, and in parting with her said. “When the War is over I will come back again & court this pretty little maiden ” This he did, according to his extempore & perhaps unmeaning promise, and married her. She  was the mother of all his children and accompanied him to Pennsylvania where She survived him several years. There is a record of her Baptism in  the books of a Baptist Church in the neighbourhood of the place where She lived, after She was 80. She had been before that time a Quaker.
When the Old Trooper left England, one of his relations entreated him to leave one of his grandchildren behind him. “no—no (said he) I won’t. I won’t leave even a hoof of my family behind me.” He had  been persecuted for his religious principles, and left his native Country in a fit of indignation at its then intollerant Government. His name is mentioned in Fox’s journal.—
The “retaliation” as you have called it, or the history of your Ancestors has given great pleasure to my family. They were men of whom England was not worthy. How much greater the atchievement, to subdue a Wilderness such as you say they  they found at Braintree, than to conquer a province! You are indeed “well born”, for all men are so who are descended from a long line of pious Ancestors. I agree with you that the pleasure we derive from the respect and homage we pay to our forefathers, and from visiting the spots where they worked, or walked or prayed, is a proof of disinterested benevolence, and I agree further with you, that it shows the principle you allude to in all nations and individuals to establish be a natural One, & to be implanted in us for wise purposes. I have read possess Butlers sermons, also his Analogy, and have read them over & over and marked  and selected passages from each of them. They are monuments of the Strength of the human Understanding. I feel in reading them, as if I were in company with a visitor from a tenant of another planet alike elevated above ours in Size, and in the intellects of its inhabitants.
Here I would willingly lay down my pen, but I cannot take leave of you, without heaving a Sigh over our beloved Country. “a blacker cloud (to use the words of the Bishop St:. Asaph in speaking of the probable issue of the Boston port bill) never hung over our nation”. Black from the disaffection of New England to the War,—black from the time (too late, or too soon) in which it was declared, and blackest of all—from the manner in which it has been  is and will be conducted. It has been called a “reelection war” also  “a dramatic war.” Alas! it has none of the properties of the War of 1775. You have misapprehended me in supposing that I believe the Government of France to be more profligate than that of England. On the Contrary, considering the high pretensions of Britain to piety & morality, I believe her conduct to be more criminal towards the whole world than that of France, for She adds to her wickedness, the Crime of hypocricy. My friend Geo: Clymer who is true to the principles of 1776 says “Britain  has lately become very devout, but She had only that is, she has  fled to Religion, but it was only to get further from France.” Have you ever attended to the Prince Regent of England being the only Monarch in Europe Christendom  who now unites the Episcopal eclesiastical and Civil power in his person. The Emperors of France & Austria have not imitated Henry the 8th: Secular power in an Eclesiastic died with the Pope; for which reason one of my patients who is a great reader of the Scriptures particularly of the book of Revelation has repeatedly said to me and others that “the monarchy & Government of Britain is now the only AntiChrist.”—
Ah!  What do I see? the Bishop of London running to the Archbishop of Canterbury with a  New England  proclamation in his hand, and hastily crying out—“see!—see! here—please your Grace. This impudent Yankee calls his Congregational Religion the same as ours. Why the canting fellow has forgotten that we drove his ancestors from this Country for having  no Religion at all.—Their religion the same as ours!—What! Extempore praying, and preaching, and presbyterian ordination, Religion!—no—no—no please your Grace—there is but one Religion in the World, and that is the Religion of the Church of England.” “True—true my Lord Bishop; the fellow has not profited by the line in the fable:
“See! how we Aapples swim.”—
I began my letter with the Subject of attachment of the names and tombs and property of our ancestors, and of the beneficial effects derived from it to individuals & Communities. A gentleman who had recently returned from France about the year 1802  dined with me soon after his Arrival in this Country. He said he had dined with Tallerand in a large company in Paris, and heard him say he had not met with but One American while in the United States who was not willing to sell every thing he owned possessed, whether farm, house, horse  or Carriage or Watch. The exception was in a Sportman who refused at any price to sell his terrier. A citizen of New York who sat at my table & heard the above Anecdote, confrimed it  by saying “there was but one man in New York who lived in a house owned by his father, and he was very anxious to sell it.”—It is too high an honor to call us a nation of Shopkeepers. It would be more proper to call us a nation of pedlers. The funding System founded in rapine & fraud, begat universal banks and Speculation,—Speculation begat banks, and banks have ruined our Country. by A city in flames kindled by the hand of War is not so melancholy a Sight as a whole nation absorbed in the love of money, nor is a field of battle covered with dead bodies so awful a spectacle as a nation, Deliberately preferring slavery to liberty, and peace and commerce to national independance.
I recollect Saml Adams once told me that in the publications of the first Conventions of Massachusets—the Words “horrors of a civil War” were often deprecated in strong terms. The old gentleman well knowing the influence of words upon feelings and principles, moved that the word “Calamities” might be substituted to the word “horrors.” This was done, and probably some evil was prevented by it. A list of more lenient Vocables for many unpopular words would be very useful at the present day.
I had received my Academical learning at the School of the Revd. Dr Finley who married my mother’s Sister. He lived in  Cecil County Maryland. While a School boy I well recollect his preaching a sermon upon these words from the Proverbs “Madness is in their hearts while they live”. This sermon was printed. The title of it was “On the madness of mankind.” The present times have added many facts in Support of his position.
Yrs. truly

Benjn RushPS: Yours of August 1st shall be attended to shortly.